Citation Nr: 0515917	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  97-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a nose 
fracture.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Glenn R. Bergman, attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 28, 1978 to November 3, 1978. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and Providence, Rhode Island.

The current medical evidence indicates the presence of a 
cognitive disorder. Therefore, the Board is of the opinion 
that the issue previously set forth as service connection for 
a psychiatric disorder is more appropriately defined as 
service connection for a neuropsychiatric disorder. 

 In a January 2003 decision, the Board denied the veteran's 
claims.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A 
November 2003 Order of the Court granted a joint motion for 
vacating and remand.

In November 2004 the Board remanded the case for additional 
development in this case.  That development having been 
completed, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The residuals of a head injury including a nasal 
fracture, a seizure disorder and headaches are not of service 
origin.

2.  A neuropsychiatric disorder was present at the time of 
the appellant's entrance into ACDUTRA.

3.  The appellant's pre-service neuropsychiatric disorder did 
not undergo a chronic increase in severity beyond natural 
progression during his ACDUTRA.


CONCLUSION OF LAW

1.  Residuals of a head injury including a nasal fracture, a 
seizure disorder and headaches were not incurred or 
aggravated the appellant's period of military service. 38 
U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The preservice neuropsychiatric disorder was not 
aggravated during the appellant's period of ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1131, 1153, (West 2002); 38 C.F.R. § 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the pertinent rating decision, a May 1997 statement 
of the case, a supplemental statement of the case dated March 
2005, VCAA letters dated April 2002 and January 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The appellant received several VA examinations 
during the course of this appeal.

The Board notes that the VCAA letters were mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA, and the appellant was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that there was no 
abnormality noted on the June 22, 1978 report of the 
examination conducted prior to the appellant's enlistment.  
The treatment records contain no reference to a head or 
facial injury, or a seizure disorder.  He was seen at the 
dispensary on August 4, 1978.  At that time the impression 
was situational adjustment reaction.  He was hospitalized on 
August 11, 1978.  At that time it was remarked that on 
arrival for basic training his drill sergeant took him to the 
psychiatric unit of the hospital.  The chief complaints were 
distant behavior and fluctuating ability to comprehend 
orders.  It was noted that at the reception station, the 
appellant developed hypersomnia, decreased interest, poor 
appetite, and decreased energy, and he began to hear voices.

The medical history given at that time indicated that at the 
age of 16, the appellant became depressed, lethargic and 
unhappy.  He also apparently heard voices.  He denied 
suicidal ideation and indicated that the psychiatric 
disability remitted in a year, but the psychiatric disability 
required him to quit high school.  The appellant gave a 
history of premorbid personality, which the examiner 
considered was one of poor adjustment.  However, when talking 
to his mother, she indicated that he was stubborn and had 
trouble with authority, but socialized normally.  The 
appellant also indicated that he had not seen a psychiatrist 
or medical health professional or been hospitalized for 
emotional problems.  He underwent a medical board evaluation 
(MEB) while hospitalized on August 16, 1978 and the diagnosis 
was: primary affective disorder, depressed type with 
psychosis; secondary episode of marked severity manifested by 
low mood, profound psychomotor retardation, poor appetite, 
poor concentration, hypersomnia, general disinterest, and 
auditory hallucinations.  Precipitating stress: Illness was 
made worse by the patient's entry into BCT but BCT did not 
precipitate this illness.  Premorbid personality: Normal. 
Predisposition: Prior episode of depression.  Disability for 
duty: Complete. Degree of impairment of social and industrial 
adaptability: Complete.  Prospect for return to function: 
Quite good for total return to function.

It was determined that he was medically unfit for service and 
that the disorder occurred in the line of duty.

The hospital clinical records contain extensive doctor's 
orders and nurse's notes. These documents show that the 
appellant had to be placed in constraints on several 
occasions, to include after an altercation with a fellow 
patient.  These documents contain no reference to a head 
injury or a seizure disorder.  The appellant was treated for 
a facial abscess.  A physical examination was conducted in 
August 1978.  The appellant's head, face, neck and scalp were 
considered clinically normal.  In reporting his medical 
history, the appellant specifically denied a head injury.

On September 27, 1978, a physical evaluation board (PEB) was 
convened.  The report revealed a diagnosis of psychotic 
depressive reaction, which existed prior to service and was 
not aggravated by military service.  The PEB determined that 
the appellant was unfit for military service due to a mental 
disorder which subjectively manifested at the reception 
station in July 1978.  The report notes that the mental 
disorder was subjectively manifested at the reception 
station, July 28, 1978, and resulted in a sick call visit on 
the day of arrival for BCT, on August 4, 1978. Further, 
objective manifestations occurred on August 5, 1978, at which 
time he was referred to mental health.  The clinical notes 
and MEB indicated that the appellant had a history of 
predisposition since adolescence and the psychotic symptoms 
developed at age 16.  It was also noted that the PEB 
considered the appellant's prognosis more optimistic than the 
medical board and it was considered a "lesser severity" than 
complete.  The PEB found that the disability existed prior to 
service.

The appellant was discharged from the hospital in November 
1978 with a diagnosis of primary affective disorder, 
depressed with psychosis, severe, chronic, external 
precipitating stress; basic training.  Also diagnosed was 
premorbid personality, schizoid, severe, with partial 
improvement or recovery and which existed prior to service.

After his service discharge, the appellant was seen at a 
private facility in November 1978 for shaking and a possible 
nervous disorder.  It was reported that he took psychiatric 
medication in the military and had been discharged for three 
weeks.  He was referred to the VA.  He was seen at a VA 
outpatient clinic in November 1978. He complained of shaking.  
He was referred to the VA mental health clinic.  After being 
evaluated at the mental health clinic it was noted that his 
shaking appeared to be a result of acute anxiety, but also 
could be a side effect of medication.  He was scheduled for 
follow-up treatment.

He was seen at a private facility in February 1984 for 
spitting up blood.  A chest X-ray was negative.

Of record is a determination from the Social Security 
Administration (SSA) dated in May 1992 which reflects that 
the appellant was awarded SSA disability benefits effective 
from November 1991 with primary diagnoses of back pain and a 
paranoid disorder.  The SSA medical records include private 
treatment for various disabilities between 1990 and 1992.  In 
April 1992, a disability determination examination was 
conducted.  He underwent psychological examination and 
testing.  The examiner determined that there was no clear 
Axis I diagnosis but there was an Axis II diagnosis of severe 
personality disorder with paranoid features.

Private medical records relate that the appellant was seen in 
October and November 1990 for a toothache.  Private medical 
records dated in June 1991 show that the appellant complained 
of personal problems.  It was reported that he was not on 
medication at that time.  He was treated intermittently 
between 1991 to 1999 for various complaints including 
shaking, nervousness, chest pain, insomnia, fatigue, 
headaches, abdominal pain, anxiety and depression.  The 
diagnoses included anxiety and depression.  His medications 
included Valium and Prozac.

In December 1994, private hospital records relate that the 
appellant complained of chest pain.  He also reported that he 
had passed out earlier that day.  Physical examination and 
diagnostic testing were conducted.  The appellant left the 
hospital before the results were returned.  Besides left 
chest tenderness, there were no abnormalities reported.  The 
diagnosis was syncope and chest pain.

Private medical records show that beginning in 1994, the 
appellant was treated for nasal obstruction, a severely 
deviated nasal septum, and deformity, on various occasions.  
During this time period, the appellant reported a history of 
nasal fracture during service.  The appellant also reported 
to a private hospital in January 1996 with complaints of 
nasal congestion.  He indicated that he sustained a head 
injury and fractured his nose while serving in the Army.  He 
also reported that since his head injury, he experienced 
forgetfulness, pain and seizures.  The diagnosis was 
rhinitis.  He also reported headaches and nose pain in March 
1996.

A hearing was held at the RO in November 1996.  The appellant 
indicated that on his second day of boot camp he fell off 
monkey bars and fractured his nose.  He was then taken to the 
emergency room.  Afterwards he was sent to the psychiatric 
ward of the hospital.  He also denied that he had received 
psychiatric treatment prior to entrance into service.

A March 1999 private report shows that the appellant was seen 
for complaints of difficulty breathing and itchy ears.  The 
medical history indicated that he broke his nose on 1979.  It 
was also noted that he had nasal trauma in 1997.

At a hearing held before the undersigned member of the Board 
sitting at the RO in March 1999, the appellant described his 
inservice accident.  He added that he had a seizure during 
his inservice psychiatric hospitalization and that he has had 
headaches since then.  He indicated that he was currently 
seeing a private physician, Dr. H.  The appellant's 
representative indicated that he would attempt to obtain 
those records.

The X-rays taken during the March 1999 private examination 
were submitted to the VA for clinical interpretation.  In 
March 2000, a VA examiner noted that the appellant had an old 
nasal fracture that was consistent with the history of the 
incurrence in "1979" as indicated on the private medical 
notes.

VA psychological testing was conducted in December 2000 by a 
neuropsychologist and clinical psychologists.  The examiners 
reviewed the appellant's claims file and noted the 
appellant's service medical records.  The neuropsychologist 
pointed out that the August 1978 MEB was unclear as to a pre-
existing disorder.  The MEB determined that the psychiatric 
disability was incurred in service and did not exist prior to 
service.  Moreover, the MEB indicated that there was a prior 
episode of depression but failed to state when this occurred.  
She also noted that the MEB report indicated that the 
precipitating stress was the appellant's entry into basic 
training, while the September 1978 PEB determined that the 
appellant had a psychotic depressive reaction, which existed 
prior to service and was not aggravated by service.  In 
commenting on the Minnesota Multiphasic Personality Inventory 
(MMPI) results, it was noted that the diagnostic results 
showed signs of characterological dysfunction similar to that 
described by the appellant during his adolescence.  The 
appellant had reported a history of legal difficulties that 
included arrests for speeding, theft, robbery, and disorderly 
conduct during high school.

The impressions were: cognitive disorder, NOS (on Axis I) and 
Borderline Intelligence (on Axis II). Risk factors in this 
case are head injury, HTN, and mood disturbance: however, the 
most likely risk factor is the [appellant's] head injury with 
possible post-concussive syndrome.  Depressed mood and 
borderline personality characteristics may also be associated 
with his head injury, particularly if they did, in fact, fail 
to exist prior to service.

The examiner rendered an opinion that it was likely as not 
that this [appellant's] mild head injury with possible post-
concussive syndrome contributed to the exacerbation of 
cognitive deficits and perhaps even negative personality 
attributes that existed prior to military service.

A VA examination by a psychiatrist was conducted in December 
2000. T his examiner noted that the appellant's 
neuropsychological testing was consistent with borderline 
intellectual functioning.  In responding to the question of 
whether it was likely or not that the appellant had a 
preservice psychiatric disorder that was aggravated during 
service, he noted:

The patient currently tests for borderline intellectual 
functioning and this likely occurred prior to his fall in the 
Reserve training boot camp.  However, it is likely as not 
that a mild post-concussive syndrome occurring as a result of 
this fall may have exacerbated his premorbid low to 
borderline intellectual functioning and therefore contributed 
to his later poor social and occupational functioning.  In my 
opinion at this time the patient does not present with any 
current psychiatric symptoms suggestive of Axis I diagnosis 
though again it should be noted that he is on psychotropic 
medication which may be partially treating target symptoms of 
depression or anxiety.  As he presents todaythe patient has 
no Axis I diagnosis and his current presentation is more 
consistent with borderline intellectual functioning.

The appellant received a further VA psychiatric examination 
in February 2005.  At that time, the appellant's claims file 
and medical history was reviewed.  The examiner noted in 
particular that there was no indication in service of the 
appellant incurring a fall resulting in a head injury with 
subsequent seizures.  Particularly noted was the appellant's 
mother's report, when the appellant was hospitalized in 
service, that the appellant suffered depression and auditory 
hallucinations at age 16, the appellant's hospitalization for 
psychotic depression in service, and a 1992 psychiatric 
examination which indicated that there was no clear Axis I 
diagnosis, but for an Axis II diagnosis the examiner 
suggested a severe personality disorder with paranoid 
features.  The examiner also noted the appellant's 
psychosocial history was well documented in his December 2000 
VA examination.

The examiner noted that the appellant was a rather poor 
historian and extremely difficult to interview.  He seemed 
confused and rather vague relative to the timeline of events 
in his history.  The examiner indicated that the appellant 
did not appear to be acting out of paranoia or a deliberate 
attempt to mislead the examiner, but rather that his 
documented limited intellectual abilities may have interfered 
with his ability to accurately report his history.  The 
appellant related his family history and characterized his 
childhood as "normal".  He reported that he did not 
graduate high school because he "flunked history" in the 
12th grade.  He reported that he did receive a diploma from a 
trade school.  

He denied conduct problems as a youth, although there was 
some documentation of a fairly limited juvenile legal 
history.  When this was pointed out to the appellant, he 
adamantly denied this and pointed out he had a steady 
girlfriend in high school.  He held several jobs after 
attending high school.  He denied substance abuse as a youth.  
He also denied any family psychiatric history.  Similarly, he 
denied any premilitary psychiatric problems or treatment, 
however, the examiner noted that the record did contain a 
reference to an apparent depressive episode with psychotic 
features at age 16.

Psychiatric history revealed that the appellant by his report 
and according to the chart has had extremely limited contact 
with the mental health treatment system throughout his life.  
He stated that his first psychiatric treatment occurred in 
1978 while in the military.  His version of events was that 
he sustained a head injury and was hospitalized because of 
this, and that during that hospitalization he was seen by a 
psychiatrist regarding the stress and anxiety and depression 
he felt relative to his head injury.  The chart indicates 
that there is no evidence of a head injury sustained on 
active duty, but rather that the appellant was 
psychiatrically hospitalized shortly after his entry into the 
reserves.  He stated that following his discharge from the 
service, to the present time, his private doctor has provided 
him with both antidepressants and tranquilizers.  He has 
never by his report received counseling or psychotherapy and 
denies any psychiatric hospitalizations other than the one in 
1978 that is described above.  His current medication is 
Prozac provided him by his private physician.

The appellant was noted to be currently unemployed.  He 
stated that he last worked approximately four or five years 
ago for a period of nine months.  He characterized this as a 
"work trial period" related to his receipt of Social 
Security benefits.  He stated that he attempted to return to 
work to see if he could come off Social Security disability.  
He stated that he worked at a few things including as a 
driver for a car rental company and a job in carpentry.  He 
stated he was fired from both jobs for a "lack of 
concentration" that he attributes to medication.  He listed 
the numerous jobs he has held since service, and noted that 
the longest he was able to stay in a job was a year and a 
half.  He reported that he has been fired from nearly every 
job he has held because of being "too slow" or "having a 
lack of concentration".  He denied interpersonal 
difficulties at work.  

As to the appellant's medical treatment, the examiner 
indicated that he reviewed the appellant's file quite 
carefully and could not find any evidence of a seizure 
disorder.  Noted was an indication in the record of his 
presentation for treatment to the VA many years ago in which 
he was experiencing pronounced tremulousness, however, this 
was attributed to anxiety at the time.  The appellant himself 
stated that he felt he experienced seizures because he had 
been precipitously withdrawn from some medication he was 
using many years ago.

When asked in an open-ended way to describe his complaints, 
the appellant stated that in 1978 while on active duty and 
while in basic training he fell from some "monkey bars" 
approximately 10 feet in the air and landed on his back and 
head on a hard clay ground surface.  He stated that he was 
unconscious for about 45 minutes and suffered a fractured 
nose.  Of note, there is documentation in the folder of a 
review of some X-ray films which do indicate evidence of an 
old fracture of this nature, however, once again there was no 
documentation of a head injury or fractured nose sustained 
while in the military.  The appellant stated that he was 
hospitalized for three months following this alleged head 
injury.  He stated that ever since this, he has had 
headaches, insomnia, and an inability to hold a job due to 
his anxiety and depression.  However, in contrast to this, he 
also reported that he is not experiencing anxiety or 
depression currently.  In fact, at one point in the interview 
he stated that he currently had no emotional complaints or 
difficulties.  He did state that he suffers from a lack of 
concentration and some confusion but reported that his memory 
was ok.  

The appellant did report periods of low energy, hypersomnia, 
sad mood, lack of interest, and worthlessness without 
suicidal ideation, and stated that the last time he felt this 
way was five years ago.  However, he did not acknowledge his 
documented history of depression beginning at age 16.  The 
appellant also reported that he was able to perform all of 
his activities of daily living at the independence level 
including managing his own funds, preparing meals, managing 
his medications, doing his laundry, driving, using the 
telephone, using the computer, and attending to his own 
personal hygiene.  The appellant did appear for the interview 
in soiled blue jeans and his hands appeared to be quite dirty 
with a substance that looked like car oil or some kind of 
grime.  The appellant denied alcohol or illicit drug use both 
past and present.  He smokes a half pack of cigarettes a day.

Examination revealed a casually but appropriately dressed 
man.  He was pleasant and cooperative with the interview 
process, and while the examiner indicated that he did not 
feel that the appellant was attempting to be deceitful, the 
reliability of his report was certainly in question given 
that he appeared to be a rather poor historian.  There were 
no noted psychomotor abnormalities.  His speech was normal in 
rate and volume, and while halting at times was normal in 
articulation.  He adamantly denied any past or present 
perceptual disturbances including hallucinations.  He was 
alert and oriented.  Neuropsychiatric testing documented at 
two points in the chart indicated intellectual deficits.  He 
did present in a manner that would be consistent with an 
individual of limited intellectual abilities.  His thought 
form was lucid and coherent, not tangential nor 
circumstantial.  There was some evidence of thought blocking 
relative to his style of halting speech, however, there was 
no other evidence of a psychotic thought process.  His 
thought content was appropriate to the interview context and 
was not obsessional or delusional.  His affect was full in 
range, not labile, and content appropriate.  He denied past 
or present suicidal or homicidal ideation, urge, intent, or 
plan.  He denied prior suicide attempts.    His insight 
appeared to be limited.  His judgment appeared to be intact.

The examiner indicated that, based on his assessment of the 
appellant as well as his review of the record, it did appear 
that the appellant had a history of recurrent depressive 
episodes at times with psychotic features.  The examiner 
indicated however that it was less likely than not that the 
appellant's recurrent depression was caused by or a result of 
his tenure in the Army reserves.  The examiner indicated that 
this conclusion was based primarily on the fact that there is 
documented evidence of a history of depression with psychotic 
features prior to the appellant's entry into the military.  
The examiner further indicated that it was less likely than 
not that the appellant's preexisting condition was 
permanently aggravated beyond its normal progression as a 
result of his active duty.  In coming to this conclusion, the 
examiner indicated that he considered that the appellant was 
in service only approximately two weeks before he was 
hospitalized.  There was no evidence in the claims folder 
that anything out of the ordinary beyond his experience being 
inducted into the Army and undergoing the beginning of his 
basic training occurred during the two-week period that would 
permanently aggravate his condition beyond its normal 
progression.  

In addition, the examiner indicated that he considered the 
fact that currently the appellant's recurrent depression 
appeared to be in remission perhaps as a result of his 
medications.  The examiner indicated that, certainly, the 
stress of being in the service and away from home, may at the 
time have caused a temporary exacerbation of his condition, 
but the examiner indicated that, in his opinion, there was 
less than a 50/50 probability that this situational stress 
would permanently aggravate the appellant's recurrent 
depression.  

The examiner stated that the appellant had a diagnosis of 
major depressive disorder, recurrent, severe, with psychotic 
features, currently in remission, and borderline intellectual 
functioning.  The examiner assessed the appellant with a 
Global Assessment of Functioning (GAF) of 50.  The examiner 
concluded that much of the appellant's history of poor 
psychosocial and vocational functioning could be accounted 
for by his borderline intellectual functioning.  

With respect to the allegation that he sustained a head 
injury with loss of consciousness while in the service, the 
examiner indicated that there is no documentation of any such 
an event in the appellant's service medical records.  The 
appellant does adamantly adhere to his story and has reported 
it on more than one occasion.  The examiner indicated that 
without resorting to mere speculation, he would be unable to 
address the veracity of the report.  

Analysis

The appellant contends that he injured his head and fractured 
his nose in a fall during basic training.  As a result 
several disorders have developed including nasal problems, a 
seizure disorder, headaches and a psychiatric disorder.  The 
appellant asserts that although there is a reported history 
of psychiatric problems prior to entry into service, he had 
not received treatment for a psychiatric disorder.  He 
maintains that he began to have severe psychiatric problems 
as a result of his military training, and that this 
represents inservice incurrence or in the alternative, 
inservice aggravation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(22), (23); 38 
C.F.R. § 3.6(a), (c), (d).

Accordingly, presumptions relating to certain diseases and 
disabilities (38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309), such as the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304) and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  See Paulson v. Brown, 7 
Vet. App. 466, 470.

Finally, the Board must determine whether the evidence 
supports the claims or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claims, in which 
case service connection must be denied. 38 C.F.R. § 3.102 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Residuals of a Head injury to Include a Nasal Fracture, a 
Seizure Disorder and Headaches

The appellant has testified that he sustained a nasal 
fracture as a result of a fall while in basic training and 
that this injury resulted in headaches and a seizure 
disorder.  In support of his claim there are private medical 
records dated in the 1990s which contain a history of the 
inservice nasal fracture.  Also, a VA examiner determined 
that X-rays taken in March 1999 were consistent with an old 
injury in 1979.  However, the fact that the appellant's own 
account of the etiology of his claimed disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence"...[and] a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

In this regard, it is clear from the VA opinion that the 
appellant did sustain a nasal fracture in the past.  However, 
the service medical records appear to be complete and contain 
extensive medical records.  He was hospitalized on August 11, 
1978, which would have been his second week of basic 
training.  

The hospital records contain no complaint, history or finding 
of a nasal fracture or other head injury, chronic headache or 
a seizure disorders.  In fact, the appellant underwent 
physical examination in August 1978 and his head, face and 
nose were considered clinically normal.  Further, the 
appellant specifically noted in reporting his medical history 
that he had not received a head injury.

The earliest post service medical evidence of the reported 
head or facial injury head is in 1994 when he received 
treatment for the nasal obstruction and reported an episode 
of syncope.

In addition, the Board finds probative the opinion from a VA 
examiner in February 2005 who, after a thorough review of the 
record, indicated that there was no objective medical 
evidence demonstrating that the veteran had fallen in service 
and sustained a head injury.

In summary, the service medical records show no evidence of a 
head injury, a headache disorder, a nasal fracture, or a 
seizure disorder.  Additionally, the first post service 
clinical evidence of the claimed disabilities many years 
after service. There is no competent medical evidence, which 
relates the claimed disabilities to his period of active duty 
for training.  

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims.  Thus, service connection 
for residuals of a head injury to include headaches, 
residuals of nasal fracture, and seizure disorder, is not 
warranted.


Neuropsychiatric Disorder

The first aspect of the claim to be determined is whether the 
neuropsychiatric was present at the time of the appellant's 
entry into ACDUTRA.  In this regard, the appellant's service 
entrance examination showed no evidence of a neuropsychiatric 
disorder.  The MEB which was conducted on August 16, 1978, 
after five days of hospitalization indicated that the 
psychiatric disorder occurred in the line of duty. 

However, the PEB, which makes the final medical determination 
as to whether a disease was incurred in the line of duty and 
which convened after 10 weeks of hospitalization, indicated 
that the disorder pre- existed service and placed the onset 
of the disorder at the age of 16 at which time the appellant 
began hearing voices.  Furthermore, the examiner from the 
February 2005 VA examination indicated that, after a thorough 
review of the record, it was his opinion that the appellant's 
psychiatric disorder pre-existed service.

Normally, a presumption of soundness applies to every veteran 
upon entry into service, except for those conditions 
specifically noted upon entrance examination.  However, since 
the appellant served only on active duty for training and has 
not previously established any service-connected disability, 
he has not achieved veteran status, and is not entitled to 
the presumption of soundness.  

Accordingly, since the presumption of soundness did not 
apply, a finding of preexistence of a disability must be 
supported by a preponderance of the evidence, rather than 
clear and convincing evidence.  See Paulson v. Brown, 7 Vet. 
App. 466 (1995).  

Considering the above cited evidence, the Board finds that 
the preponderance of the evidence shows that the appellant's 
neuropsychiatric disorder was present at the time of entry 
into ACDUTRA.  Therefore, the question remains as to whether 
the appellant's preservice neuropsychiatric disorder 
underwent a chronic increase in severity beyond its normal 
progression.

In this regard, the appellant was treated for psychiatric 
complaints shortly after his entry into service. The Board 
places greater weight on the report of the PEB which was 
entered after 10 weeks of hospitalization versus the MEB 
which was entered after 5 days of hospitalization.  The PEB 
determined that the preservice psychiatric disorder was not 
aggravated by service.  

Further, evidence that the appellant's disorder did not 
increase in severity is supported by the lack of evidence of 
post service treatment.  Additionally, the Board notes the 
opinions of a medical examiner from a February 2005 VA 
examination, who indicated that, although the appellant's 
preexisting disability may have been temporarily exacerbated 
by service, he found it less likely than not that this 
situational stress would permanently aggravate the veteran's 
situational depression.

The Board notes that the VA examiners in 2000 determined that 
the appellant has a longstanding cognitive disorder which may 
have been exacerbated by the inservice head injury.  However, 
as previously discussed the Board has determined that the 
evidence fails to show the presence of such an injury. 

Accordingly, the Board finds that the preservice 
neuropsychiatric disorder did not undergo a chronic increase 
in severity beyond natural progression during ACDUUTRA.  
Thus, service connection for a neuropsychiatric disorder is 
not warranted. 


ORDER

The claim for entitlement to service connection for residuals 
of a head injury is denied.

The claim for entitlement to service connection for headaches 
is denied.

The claim for entitlement to service connection for residuals 
of a nose fracture is denied.

The claim for entitlement to service connection for a seizure 
disorder is denied.

The claim for entitlement to service connection for a 
neuropsychiatric disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


